DETAILED ACTION
Claims 26-50 are pending as amended on 06/03/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 48-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 48 names “the photovoltaic stack to be laminated” twice in two different sections (claims 49-50 also repeat this term), and while the claim appears to be referring to two distinct stacks for two different products, the repetition of language leaves ambiguity as to whether these are the same part and renders the claim indefinite; appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 26-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, US 2012/0247664 in view of Ogawa, US 6,041,840.
With regard to claims 33-35 & 37-38, Kobayashi teaches a known type of laminating apparatus for shaped work, comprising upper/lower portions forming a chamber which can be ventilated/evacuated, and an upper heating member above the work with recessed-projecting-recessed-projecting-recessed geometry to complement the shape of the work, and which comprises vertically slidable inserts arranged across a longitudinal span & bound to a flat base piece which hot press the work, in concert with a resilient lower presser underneath the work [FIG. 8].
While this reference does not expressly disclose that the resilient lower presser is a flexible membrane, this was a well-known alternative pressing means in this art, as shown for example by Ogawa, which uses a plurality of flexible membranes & ventilation/evacuation to press the work into a thermal plate (throughout, e.g. abstract, [FIGS. 1-11]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Ogawa with those of Kobayashi, in order to delicately press shaped work while using a known alternative pressing means with predictable success.  With regard to claims 26-28 & 30-31, in light of the above, it would also have been an obvious variant to flip this same arrangement of the shaped heating member & pressing membrane (Ogawa also teaches both upper & lower membranes/plates) on the other halves of the chamber to perform substantially the same operation.  With regard to claims 40-43, in light of the above, it would also have been an obvious variant to duplicate the upper/lower components of the prior art, and use any complimentary shaped heating members as in Kobayashi & dual pressing membranes/plates as taught 
With regard to claim 36 (and 29), Kobayashi also teaches the use of conventional release films over top of the work [0059-0060].
With regard to claim 39 (and 32), Kobayashi teaches carrying work into out of the bottoms of chambers via “known conveying means (not shown)” [0175], wherein a conveyor belt would have a been implied herein as a prima facie obvious option for one of ordinary skill in this art.

Claims 44-50 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, US 2012/0247664 in view of Ogawa, US 6,041,840 and further in view of Carolan et al., WO 2012/120489.
With regard to claims 44 & 46 & 48, the teachings of Kobayashi & Ogawa have been detailed above, including apparatus with modular shaped heating elements and flexible, fluid pressure membranes, and while these references teach methods for successfully laminating various types of electronic components, they do not teach laminating a PV stack to a shaped metallic panel; however, this was a known type of process for forming solar roof segments, as shown for example by Carolan which roll-presses these elements together with a laminating member sized to complement the shape of the shaped panel (throughout, e.g. abstract, [FIG. 8]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Carolan with those of Kobayashi & Ogawa, in order to delicately press shaped work such as profiled metallic panels with solar collectors while using a well-known alternative pressing 
With regard to claims 45 & 47 & 49-50, Carolan teaches a profiled panel comprising longitudinal side ribs on either side of a central solar collector portion, wherein orienting the complementary shape of adjustable press plates would have been within the realm of ordinary skill in this art.  With regard to claim 50, an additional work shape would have been similarly considered in the design of the additional complementary shaped press member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745